              Case 2:20-cv-01821-RSM Document 33 Filed 01/28/21 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
       YI QIAO, et al.,                                    Case No. C20-1821-RSM
10
                               Plaintiffs,
11                                                         ORDER GRANTING IN PART AND
                                                           DENYING IN PART PARTIES’
12                        v.                               STIPULATED MOTION
13
       RONGFANG “FLORA” CHAN, et al.,
14
                               Defendants.
15
16
17          This matter comes before the Court on parties’ stipulated motion for attorney’s fees. Dkt.
18
     #32. On December 23, 2020, the Court granted Plaintiffs’ motion for a temporary restraining
19
     order (“TRO”) to enjoin and restrain Defendants from selling, transferring, encumbering, or
20
     otherwise altering their interest in certain properties. Dkt. #15. The TRO “remain[ed] in effect
21
22   until resolution of Plaintiffs’ pending motion for remand . . . or as otherwise directed by the
23   Court.” Id. at 12.
24
            On January 15, 2021, the Court granted Plaintiffs’ motion for remand and remanded the
25
     action to King County Superior Court. Dkt. #30. The Court determined that Plaintiffs were
26
27   entitled to an award of fees and costs associated with bringing the motion and ordered Plaintiffs

28   to file a supplemental motion requesting such relief. Id. at 6.

     ORDER GRANTING IN PART AND DENYING IN PART PARTIES’ STIPULATED
     MOTION - 1
               Case 2:20-cv-01821-RSM Document 33 Filed 01/28/21 Page 2 of 3




            To avoid further federal litigation, parties have stipulated to an award of $13,000 that
 1
 2   Defendants shall pay by February 1, 2021 to a bank account designated by Plaintiffs. Dkt. #32

 3   at 2. The Court GRANTS parties’ stipulated motion as to the $13,000 fee award.
 4
            In addition to the stipulated award of attorney’s fees and costs, parties also request that
 5
     the Court extend the TRO enjoining Defendants from selling, transferring, encumbering, or
 6
 7   otherwise altering their interest in the properties until King County Superior Court grants or

 8   denies Plaintiffs’ pending motion for writ of attachment (“Writ Motion”). Id. (Noting that Writ
 9   Motion is scheduled for hearing on February 12, 2021). Parties’ proposed order requests that
10
     this Court “retain jurisdiction over any disputes arising out of or relating to the Stipulation.” Dkt.
11
     #32-1 at 2.
12
13          The Court remanded this case on January 15, 2021, thereby terminating its jurisdiction

14   over the merits of this action. Unlike the issue of attorney’s fees, where “it is clear that an award
15   of attorney’s fees is a collateral matter over which a court normally retains jurisdiction even after
16
     being divested of jurisdiction on the merits,” parties have provided no authority for this Court’s
17
     continued exercise of jurisdiction over the merits of this case following remand. Moore v.
18
19   Permanente Med. Grp., Inc., 981 F.2d 443, 445 (9th Cir. 1992). Accordingly, the Court DENIES

20   parties’ request that the Court extend the TRO and continue to exercise jurisdiction over its
21
     enforcement.
22
                                              CONCLUSION
23
24          Having reviewed the Stipulation, and finding good cause, the Court hereby GRANTS IN

25   PART the Stipulated Order. It is ORDERED that Defendants shall pay $13,000 by February 1,
26   2021 to a bank account designated by the Plaintiffs.
27
           The remainder of parties’ stipulated motion is DENIED.
28

     ORDER GRANTING IN PART AND DENYING IN PART PARTIES’ STIPULATED
     MOTION - 2
           Case 2:20-cv-01821-RSM Document 33 Filed 01/28/21 Page 3 of 3




          DATED this 28th day of January, 2021.
 1
 2
 3
 4
 5
                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING IN PART AND DENYING IN PART PARTIES’ STIPULATED
     MOTION - 3
